UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:10/31 Date of reporting period:10/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The Sound Mind Investing Funds The Sound Mind Investing Fund The Sound Mind Investing Balanced Fund Annual Report October 31, 2011 Fund Advisor: SMI Advisory Services, LLC 11135 Baker Hollow Road Columbus, IN 47201 Toll Free (877) SMI-FUND www.smifund.com Dear Fellow Shareholders, More than five years have passed since the Sound Mind Investing Fund was launched; to say it has been an eventful period would be an understatement.During this time, we’ve witnessed the greatest recession since the Great Depression, as well as incredible rallies in the stock market. These dramatic ups and downs have affected the psyche of investors. As a whole, this volatile period has produced significantly lower returns than stock investors have come to expect.Since the Sound Mind Investing Fund's inception on December 2, 2005, the large-company dominated S&P 500 Index has advanced just 12.12%. The broader Wilshire 5000 Index’s gain was similar, a gain of 14.48%.The Sound Mind Investing Fund (SMIFX) performed a bit better than these benchmarks over this period, gaining 19.38%.We’re glad to have beaten the market, but those are still very low returns for an extended period of time. These below-average returns are a reminder that stocks typically don’t advance steadily according to the market’s long-term rate of return.Rather, stocks tend to move in a “two steps forward, one step back” fashion.That said, it’s certainly understandable that investors might be growing impatient, given the lack of progress by the market over the past dozen years. A Year for Upgraders to Forget While the long-term performance of the SMI Fund has been better than the market, it hasn't escaped our notice that Upgrading's returns over the past year or two have failed to live up to the standard of success we've grown accustomed to.Upgrading's 2011 performance (through October 31) has been its worst relative to the market since the Fund launched in 2005.We've spent a great deal of time analyzing this, but there's nothing in the execution of Upgrading that we can point to as a cause for alarm.(Other similar trend-following strategies have had similar performance issues — some to a much greater degree.)We still believe the philosophical underpinnings of the Upgrading strategy are sound. However, there has been a change in the environment in which Upgrading, and all other investing strategies for that matter, must now operate.There's one particularly glaring difference between the market environment before the financial crisis in 2008 and the environment since.In the past, investors' traditional focus has been on the profitability of individual companies and industries.This focus lent itself to analytical decision-making based on somewhat predictable patterns, such as earnings trends, corporate reinvestment of profits for research and expansion, the impact of rising/falling interest rates on the business cycle, and seasonal tendencies, to name a few.However, these traditional guideposts for investors have been less helpful recently due to the overriding influence of government decision-making (including central-bank policy), both in the U.S. and abroad.The government's enormous interventions in the market's normal operationshave tended to "crowd out" everything else.A system dependent on the whims of the political elite is inherently unpredictable. Add to all this the fact that the Fed policy of artificially holding interest rates at near-zero levels obscures a great deal of the "natural feedback" investors normally receive concerning the condition of the economy, and it's easy to understand why investment professionals are looking more at government policies to guide their investing plans than their traditional tools.This leads to a lack of conviction on the part of mutual fund managers ("Who knows what the Fed, the Congress, or the regulators will do next?").The result is that trends are short-lived as the markets react erratically to the news of the day.Upgrading depends on market trends that persist for many months.That had been the norm in the past, and in that environment Upgrading flourished. Recent months provide a vivid illustration of these rapidly changing trends.Stocks fell rapidly throughout the third quarter, in large part due to concerns over the lack of a political solution to the debt troubles facing European nations.As market performance deteriorated, Upgrading gradually rotated our portfolios into more conservative funds.However, the market’s direction promptly reversed in October, sending stocks to their best month in decades.While this helped push the SMI Fund to a positive return for the prior 12-month reporting period (+0.50%), the fund lost ground relative to the market indexes as a result of being positioned conservatively during this dynamic rally.The impact of this, as well as other previous whipsaws, caused the fund to trail its benchmark indexes over the past year.The S&P 500 Index gained 8.07% during this time, while the broader Wilshire 5000 Index gained 7.83%.Lagging the market is clearly disappointing, and frankly, outside our past experience. Thankfully, there’s reason to hope that the days of major government intrusions into the private sector are nearing an end.There is a growing recognition that governments, both here and abroad, are running out of "bullets" to fight against natural market forces.Hopefully we'll see a less government-dominated stock market re-emerge in the near future.And if it does, we believe we will see Upgrading ride sustainable trends to improved performance. The SMI Balanced Fund The SMI Balanced Fund (SMILX) launched on December 31, 2010 so it doesn't have a full fiscal year operating history as of 10/31/2011.Year-to-date through October 31, it has fared better than SMIFX, losing 3.00%.That’s less than half what SMIFX lost over that ten-month period, but SMILX nonetheless lagged the blended benchmark we use to track its performance.That blended benchmark, which consists of 60% Wilshire 5000 performance and 40% Barclays Capital U.S. Aggregate Bond Index performance, gained 3.23% during this period.That SMILX lagged this benchmark isn’t surprising, given that approximately 60% of SMILX is composed of stock Upgrading.As we’ve discussed, Upgrading is suffering through its worst period of relative performance in several years.If Upgrading performs poorly, both of the SMI Funds (which are based on Upgrading) are likely to perform poorly also. Of course, perspective is important.While we’re unhappy with the overall result, the component pieces of SMILX performed as expected.The stock portion of the fund performed similarly to SMIFX, as we would expect.And the bond side of SMILX performed well after a slow start, (6.03%) compared to the Barclays Aggregate Index (6.64%).So we have no complaints there.When Upgrading gets back on track, we have every reason to expect SMILX will be a strong performer. Bottom line, are we happy with SMILX's performance so far?No.But this is due to the recent underperformance of Upgrading, rather than any issue with the SMI Balanced Fund.We fully expect that Upgrading's performance will revert to its prior form.When it does, everything we've seen so far indicates that SMILX will perform as was expected when it was first introduced. These are certainly challenging times for money managers, as well as for individual investors.As always, we encourage you to invest according to a well-defined, long-term plan. We appreciate the confidence you have placed in us to be a faithful steward of your assets, even as you strive to be a faithful steward of His assets. Sincerely, Mark Biller Senior Portfolio Manager The Sound Mind Investing Funds Performance Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-764-3863. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Standard & Poor’s 500® Index, Wilshire 5000 Index and Barclay’s Capital U.S. Aggregate Bond Index are unmanaged indices that assume reinvestment of all distributions and exclude the effect of taxes and fees.The Standard & Poor’s 500® Index, Wilshire 5000 Index and Barclay’s Capital U.S. Aggregate Bond Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in each Fund’s portfolio. The returns of the Indices are not reduced by any fees or operating expenses. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. ***The Custom Benchmark for the Sound Mind Investing Balanced Fund is comprised of 60% Wilshire 5000 Index and 40% Barclay’s Capital U.S. Aggregate Bond Index. The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the Funds and may be obtained by calling the same number as above. Please read it carefully before investing. [ The chart above assumes an initial investment of $10,000 made on December 2, 2005 (commencement of Fund operations) and held through October 31, 2011. The S&P 500 Index® and Wilshire 5000 Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the indices; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call1-877-764-3863.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 30, 2010 (commencement of Fund operations) and held through October 31, 2011. The Barclay’s Capital U.S. Aggregate Bond Index and Wilshire 5000 Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in these indices; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call1-877-764-3863.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Custom Benchmark is comprised of 60% Wilshire 5000 Index and 40% Barclay’s Capital U.S. Aggregate Bond Index. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings – (Unaudited) 1As a percentage of net assets. The Sound Mind Investing Fund seeks long term capital appreciation. The Fund seeks to achieve its objective by investing in a diversified portfolio of other investment companies using a “fund upgrading” strategy.The fund upgrading investment strategy is a systematic investment approach that is based on the belief of the Fund’s advisor, SMI Advisory Services, LLC, that superior returns can be obtained by constantly monitoring the performance of a wide universe of other investment companies, and standing ready to move assets into the funds deemed by the advisor to be most attractive at the time of analysis. 1As a percentage of net assets. Fund Holdings – (Unaudited) - continued The Sound Mind Investing Balanced Fund seeks total return. Total return is composed of both income and capital appreciation. The Fund seeks to achieve its objective by investing in a diversified portfolio of equities and fixed income securities. The Fund’s advisor determines how the Fund’s assets will be allocated between equity and fixed income securities. Under normal circumstances the Fund will target an approximate mix of 60% equity securities and 40% fixed income securities. The advisor periodically rebalances the Fund’s asset allocation in response to market conditions and to ensure an appropriate mix of elements in the Fund. Availability of Portfolio Schedule – (Unaudited) Each Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of one of the Funds, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. Each Fund’s example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (May 1, 2011 through October 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the fee imposed on short-term redemptions. Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.If incurred, the short-term redemption fee imposed by the Fund would increase your expenses. Summary of Fund’s Expenses – (Unaudited) - continued The Sound Mind Investing Fund Beginning Account Value May 1, 2011 Ending Account Value October 31, 2011 Expenses Paid During Period May 1, 2011 – October 31, 2011* Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.11%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. The Sound Mind Investing Balanced Fund Beginning Account Value May 1, 2011 Ending Account Value October 31, 2011 Expenses Paid During Period May 1, 2011 – October 31, 2011* Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.14%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. The Sound Mind Investing Funds The Sound Mind Investing Fund Schedule of Investments October 31, 2011 Mutual Funds - 84.08% Shares Fair Value Mutual Funds Greater Than 1% of The Sound Mind Investing Fund's Net Assets - 78.60% AllianceBernstein Small/Mid-Cap Growth Fund, Inc. (a) (b) $ Artisan Mid Cap Value Fund - Investor Class Brown Capital Management Small Company Fund - Institutional Class Calamos International Growth Fund - Institutional Class (a) (b) Delaware Large Cap Value Fund - Investor Class Delaware Select Growth Fund - Institutional Class (a) (b) Delaware SMID Cap Growth Fund - Institutional Class (b) Dreyfus Appreciation Fund, Inc. FBR Focus Fund - Investor Class (a) (b) First Eagle Overseas Fund - Institutional Class Heartland Value Fund Hussman Strategic Growth Fund Invesco Small Companies Fund - Institutional Class (b) Longleaf Partners Small-Cap Fund MFS International Value Fund - Institutional Class Morgan Stanley Focus Growth Fund - Institutional Class (a) Neuberger Berman Genesis - Institutional Class (a) The Yacktman Fund Touchstone Large Cap Growth Fund - Class Y (a) (b) Touchstone Sands Capital Select Growth Fund - Class Y (a) Virtus Foreign Opportunity Fund - Institutional Class (b) Wasatch Core Growth Fund (a) (b) TOTAL MUTUAL FUNDS GREATER THAN 1% OF THE SOUND MIND INVESTING FUND'S NET ASSETS (Cost $215,297,499) Mutual Funds Less Than 1% of The Sound Mind Investing Fund's Net Assets - 5.48% (c) Aberdeen International Equity Fund - Instiutional Class Allianz NFJ Dividend Value Fund - Institutional Class Allianz NFJ Small-Cap Value Fund - Institutional Class American Century International Discovery Fund - Institutional Class (a) Artisan International Small Cap Fund - Investor Class Artisan International Value Fund - Investor Class Artisan Small Cap Value Fund - Investor Class BlackRock International Opportunities Portfolio - Institutional Class Bridgeway Small Cap Growth Fund Bridgeway Small Cap Value Fund Buffalo Small Cap Fund (a) Columbia Acorn International - Class Z Columbia Acorn Select - Class Z Columbia Small Cap Growth I Fund - Class Z (a) Columbia Value & Restructuring Fund - Class Z 50 Delaware Small Cap Value Fund - Institutional Class DFA International Small Company Portfolio DFA U.S. Small Cap Value Portfolio Dreyfus Opportunistic MidCap Value Fund - Class A (a) Dreyfus Opportunistic Small Cap Fund DWS Dreman Small Cap Value Fund - Institutional Class 85 Fidelity International Small Cap Fund Fidelity Mid-Cap Stock Fund Fidelity Small Cap Stock Fund Gabelli ABC Fund - Advisor Class Hotchkis and Wiley Mid-Cap Value Fund - Institutional Class Franklin Small Cap Value Fund - Advisor Class Hartford International Opportunities Fund - Class Y See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds The Sound Mind Investing Fund Schedule of Investments - continued October 31, 2011 Mutual Funds - 84.08% - continued Shares Fair Value Mutual Funds Less Than 1% of The Sound Mind Investing Fund's Net Assets - 5.48% (c) - continued Hennessy Focus 30 Fund - Institutional Class (a) (b) $ Janus Overseas Fund - Class T Janus Venture Fund - Class T (a) JPMorgan Small Cap Equity Fund - Class S Longleaf Partners Fund Lord Abbett Developing Growth Fund, Inc. - Institutional Class (a) The Merger Fund MFS Massachusettes Investors Growth Stock Fund - Institutional Class Morgan Stanley Institutional Fund, Inc. - International Small Cap Portfolio - Institutional Class 36 Oakmark International Fund - Institutional Class Oakmark International Small Cap Fund - Institutional Class Oakmark Select Fund - Institutional Class Oberweis Micro-Cap Fund (a) Oppenheimer International Small Company Fund - Class Y Oppenheimer Small & Mid Cap Value Fund - Class Y (a) Perkins Mid Cap Value Fund - Class T Principal SmallCap Growth Fund I - Investor Class (a) Royce Low-Priced Stock Fund - Institutional Class Royce Value Fund - Institutional Class Royce Opportunity Fund - Institutional Class (a) Royce Premier Fund - Investor Class T.Rowe Price International Discovery Fund T. Rowe Price Small-Cap Value Fund Tweedy Browne Global Value Fund Vanguard Strategic Equity Fund Wasatch International Growth Fund (a) Wasatch Emerging Markets Small Cap Fund TOTAL MUTUAL FUNDS LESS THAN 1% OF THE SOUND MIND INVESTING FUND'S NET ASSETS (Cost $16,414,726) (c) TOTAL MUTUAL FUNDS (Cost $231,712,225) Exchange-Traded Funds - 15.48% Consumer Discretionary Select Sector SPDR Fund Consumer Staples Select SPDR Fund PowerShares High Yield Equity Dividend Achievers Portfolio PowerShares International Dividend Achievers Portfolio PowerShares QQQ Trust, Series 1 WisdomTree Equity Income Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $44,125,484) Money Market Securities - 1.68% Fidelity Institutional Money Market Portfolio - Class I, 0.19% (d) TOTAL MONEY MARKET SECURITIES (Cost $4,836,811) TOTAL INVESTMENTS (Cost $280,674,520) - 101.24% $ Liabilities in excess of other assets - (1.24)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) A portion of this security may be deemed illiquid due to the Investment Company Act of 1940 provision stating that no issuer of any investment company security purchased or acquired by a registered investment company shall be obligated to redeem such security in an amount exceeding 1 per centum of such issuer's total outstanding securities during any period of less than thirty days. (c) Small investments are occasionally retained in mutual funds that are closed to new investment, or in the manager's opinion are at risk to close, so as to allow the Fund the flexibility to reinvest in these funds in the future. (d) Variable rate security; the money market rate shown represents the rate at October 31, 2011. See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds The Sound Mind Investing Balanced Fund Schedule of Investments October 31, 2011 Principal Corporate Bonds - 8.96% Amount Fair Value Ally Financial, Inc., 4.500%, 02/11/2014 $ $ Ally Financial, Inc., 7.500%, 09/15/2020 American Airlines, Inc., Series A, 5.250%, 01/31/2021 American International Group, 6.400%, 12/15/2020 Bank of America Corp., 5.875%, 01/05/2021 Bank of America Corp., 5.000%, 05//13/2021 Bruce Mansfield Unit 1 2, 6.850%, 06/01/2034 Burlington NO SF 04-1 TR, 4.575%, 01/15/2021 Citigroup, Inc., 5.375%, 08/09/2020 Delta Air Lines, Inc., Series 071A, 6.821%, 08/10/2022 Entergy Arkansas, Inc., 5.000%, 07/01/2018 Entergy Texas, Inc., 3.600%, 06/01/2015 Ford Motor Credit Co. LLC, 5.000%, 05/15/2018 Fuel Trust, 3.984%, 06/15/2016 (b) General Electric Cap Corp., 2.950%, 05/09/2016 General Electric Cap Corp., 4.625%, 01/07/2021 General Electric Cap Corp., 6.875%, 01/10/2039 General Electric Cap Corp., 4.650%, 10/17/2021 Goldman Sachs Group, Inc., 5.250%, 07/27/2021 Goldman Sachs Group, Inc., 6.000%, 06/15/2020 Hartford Financial Services Group, 5.500%, 10/15/2016 Hartford Financial Services Group, 6.000%, 01/15/2019 Hartford Financial Services Group, 5.500%, 03/30/2020 JPMorgan Chase & Co., 4.250%, 10/15/2020 Liberty Mutual Group, 5.000%, 06/01/2021 (b) Lincoln National Corp., 4.850%, 06/24/2021 Morgan Stanley, 5.500%, 07/28/2021 Morgan Stanley, 5.750%, 01/25/2021 Nationwide Financial Services., 5.375%, 03/25/2021 (b) News America, Inc., 4.500%, 02/15/2021 Northwest Air, Series, 2001-1 A, 7.027%, 11/01/2019 Prudential Holdings, LLC, 8.695%, 12/18/2023 (b) Prudential Insurance Co., 8.300%, 07/01/2025 (b) Qwest Corp., 7.125%, 11/15/2043 UAL 2007 Pass Trust, Series 071A, 6.636%, 07/02/2022 UNP RR CO 2004 Pass Trust, Series 04-1, 5.404%, 07/02/2025 UNP RR CO 2005 Pass Trust, Series 05-1, 5.082%, 01/02/2029 UNP RR CO 2006 Pass Trust, Series 06-1, 5.866%, 07/02/2030 US Airways 2011-1A PTT, Series A, 6.250%, 04/22/2023 US Airways 2011-1A PTT, Series A, 7.125%, 10/22/2023 TOTAL CORPORATE BONDS (Cost $3,145,709) Foreign Bonds Denominated in US Dollars - 0.65% Republic of Italy, 6.875%, 09/27/2023 Telecom Italia Capital, 7.721%, 06/04/2038 Telefonica Emisiones Sau, 5.462%, 02/16/2021 TOTAL FOREIGN BONDS DENOMINATED IN US DOLLARS (Cost $233,509) See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds The Sound Mind Investing Balanced Fund Schedule of Investments - continued October 31, 2011 Principal Amount Fair Value U. S. Treasury Obligations - 14.02% U. S. Treasury Bills - 5.24% U.S. Treasury Bill, 0.015%, 12/29/2011 $ $ U.S. Treasury Bill, 0.200%, 05/31/2012 U.S. Treasury Bill, 0.055%, 06/28/2012 U. S. Treasury Notes - 8.78% U.S. Treasury Note, 0.625%, 12/31/2012 U.S. Treasury Note, 0.375%, 10/31/2012 U.S. Treasury Note, 1.000%, 08/31/2016 U.S. Treasury Note, 2.125%, 08/15/2021 U.S. Treasury Note, 4.375%, 05/15/2041 U.S. Treasury Note, 3.750%, 08/15/2041 TOTAL U.S. TREASURY OBLIGATIONS (Cost $4,875,228) Asset-Backed Securities - 22.81% Ally Master Owner Trust, Series 2011-1, Class A1, 1.113%, 01/15/2016 (c) Americredit Automobile Receivables Trust, Series 2008-AF, Class A4, 6.960%, 10/14/2014 Banc of America Commerical Mortgage, Inc., Series 2003-1, Class A2, 4.648%, 09/11/2036 Banc of America Commerical Mortgage, Inc., Series 2002-2, Class A3, 5.118%, 07/11/2043 Banc of America Commerical Mortgage, Inc., Series 2006-3, Class A4, 5.889%, 07/10/2044 Banc of America Commerical Mortgage, Inc., Series 2007-5, Class A4, 5.492%, 10/10/2017 Bear Stearns Commercial Mortgage Securities, Series 2003-PWR2, Class A4, 5.186%, 05/11/2039 Credit Suisse Mortgage Capital Certificate, 5.250%, 03/27/2037 (b) Chrysler Financial Auto Securitization, Series 2009-A, Class A3, 2.820%, 01/15/2016 CS First Boston Mortgage Securities, Series 2002-CP5, Class A2, 4.940%, 12/15/2035 CS First Boston Mortgage Securities, Series 2005-10, Class 7A1, 5.000%, 09/25/2015 Fannie Mae, 0.235%, 07/26/2012 (c) Fannie Mae, 3.500%, 12/01/2011 (e) Fannie Mae, 4.500%, 12/01/2011 (e) Fannie Mae, 4.500%, 11/01/2011 (e) Fannie Mae, 4.000%, 11/01/2011 (e) Fannie Mae, 5.500%, 04/25/2025 Fannie Mae, Pool # 468910, 0.622%, 08/01/2018 Fannie Mae, Pool # 468625, 0.612%, 07/01/2018 Fannie Mae, Pool # 468338, 0.642%, 06/01/2018 Fannie Mae, Pool AB2822, 2.500%, 03/01/2026 Fannie Mae, Pool # 466319, 3.230%, 11/01/2020 Fannie Mae, Pool # 466284, 3.330%, 10/01/2020 Fannie Mae, Pool # AE0879, 4.000%, 11/01/2025 Fannie Mae, Pool # 466890, 5.100%, 12/01/2040 Fannie Mae, Pool # 464398, 5.970%, 01/01/2040 Fannie Mae, Pool # 464400, 5.970%, 01/01/2040 FDIC Trust, Series 2011-C1, Class A, 1.840%, 03/25/2017 (b) Freddie Mac, 0.193%, 06/17/2013 (c) Freddie Mac, 1.500%, 12/15/2015 Freddie Mac, 4.000%, 12/15/2024 Freddie Mac, Pool # 466582, 0.692%, 11/01/2020 Freddie Mac, Pool # 465468, 3.330%, 07/01/2020 Freddie Mac, Pool # AA4328, 4.000%, 04/01/2024 Ford Credit Auto Owners Trust, Series 2009-D, Class A3, 2.170%, 10/15/2013 Ford Credit Auto Owners Trust, Series 2009-A, Class A3B, 2.743%, 05/15/2013 (c) Greenwich Capital Commercial Funding Corp., Series 2003-C1, Class A4, 4.111%, 07/05/2035 See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds The Sound Mind Investing Balanced Fund Schedule of Investments - continued October 31, 2011 Principal Asset-Backed Securities - 22.81% - continued Amount Fair Value GS Mortgage Securities Corp. II, Series 2007-EOP, Class A1, 1.142%, 03/06/2020 (b) (c) $ $ GS Mortgage Securities Trust, Series 2007-GG10, Class A4, 5.790%, 05/10/2017 (c) Hertz Vehicle Financing, LLC, Series 2011-1A, Class A1, 2.200%, 03/25/2015 (b) Hertz Vehicle Financing, LLC, Series 2009-2A, Class A1, 4.260%, 03/25/2013 (b) Hyundai Auto Receivables Trust, Series 2009-A, Class A3, 2.030%, 08/15/2013 Mercedes-Benz Auto Receivables Trust, Series 2011-1, Class A2, 0.353%, 12/15/2012 Mid-State Trust, Series 11, Class A1, 4.864%, 07/15/2038 NCUA Guaranteed Notes, Series 2010-A1, Class A, 0.591%, 12/07/2020 (c) Residential Funding Mortgage Securities II, Inc., 0.525%, 08/25/2033 (c) SLM Student Loan Trust, Series 2007-1, Class A3, 0.448%, 07/25/2018 (c) SLM Student Loan Trust, Series 2008-2, Class A1, 0.718%, 01/25/2015 (c) Structured Asset Securities Corp., 2005-S6, Class A2, 0.535%, 11/25/2035 (c) Structured Asset Securities Corp., 2005-S7, Class A2, 0.545%, 12/25/2035 (b) (c) Wachovia Bank Commercial Mortgage Trust, Series 2002-C1, Class A4, 6.287%, 04/15/2034 TOTAL ASSET-BACKED SECURITIES (Cost $7,893,220) Mutual Funds - 49.32% Shares AllianceBernstein Small/Mid-Cap Growth Fund, Inc. (a) Artisan Small Cap Fund (a) Brown Capital Management Small Company Fund - Institutional Class Calamos International Growth Fund - Institutional Class (a) Delaware Select Growth Fund (a) Delaware SMID Cap Growth Fund - Institutional Class Dreyfus Appreciation Fund, Inc. Fidelity Advisor Growth Opportunities Fund - Institutional Class (a) Fidelity Focused Stock Fund (a) Fidelity International Small Cap Fund First Eagle Overseas Fund - Institutional Class Gabelli ABC Fund - Advisor Class ING Corporate Leaders Trust Fund Invesco Small Companies Fund - Institutional Class Longleaf Partners Small-Cap Fund Lord Abbett Developing Growth Fund, Inc. - Institutional Class (a) MFS International Value Fund - Institutional Class Morgan Stanley Focus Growth Fund - Institutional Class (a) The James Small Cap Fund The Yacktman Fund Touchstone Large Cap Growth Fund - Class Y (a) (b) Virtus Foreign Opportunity Fund - Institutional Class Wasatch Core Growth Fund (a) Wasatch Emerging Markets Small Cap Fund TOTAL MUTUAL FUNDS (Cost $16,954,892) Exchange-Traded Funds - 10.87% Consumer Discretionary Select Sector SPDR Fund Consumer Staples Select Sector SPDR Fund PowerShares High Yield Equity Dividend Achievers Portfolio PowerShares International Dividend Achievers Portfolio PowerShares QQQ Trust, Series 1 WisdomTree Equity Income Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $3,594,035) See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds The Sound Mind Investing Balanced Fund Schedule of Investments - continued October 31, 2011 Fair Shares Value Money Market Securities - 4.61% Fidelity Institutional Money Market Portfolio - Class I, 0.19% (d) $ TOTAL MONEY MARKET SECURITIES (Cost $1,603,684) TOTAL INVESTMENTS (Cost $38,300,277) - 111.24% $ Liabilities in excess of other assets - (11.24)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Security exempt from registration under Rule 144A or Section 4(2) of the Securities Act of 1933.See Note 7 in the Notes. (c) Variable rate security; the rate shown represents the rate at October 31, 2011. (d) Variable rate security; the money market rate shown represents the rate at October 31, 2011. (e) Date shown represents next reset date as of October 31, 2011. See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds Statements of Assets and Liabilities October 31, 2011 Assets The Sound Mind Investing Fund The Sound Mind Investing Balanced Fund Investments in securities: At cost $ $ At value $ $ Receivable for fund shares sold Receivable for investments sold Interest receivable Prepaid expenses Total assets Liabilities Payable to Advisor (a) Payable for fund shares sold Payable for investments purchased Payable to administrator, fund accountant and transfer agent Payable to trustees and officers Payable to custodian Other accrued expenses Total liabilities Net Assets $ $ Net Assets consist of: Paid in capital $ $ Accumulated undistributed net investment income (loss) - Accumulated net realized gain (loss) from investment transactions and swap contracts ) ) Net unrealized appreciation (depreciation) on investment securities Net Assets $ $ Shares outstanding (unlimited number of shares authorized) Net Asset Value (NAV) and offering price per share $ $ Redemption price per share (b)(NAV * 98%) $ $ (a) See Note 5 in the Notes to the Financial Statements. (b) The redemption price per share reflects a redemption fee of 2.00% on shares redeemed within 90 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds Statements of Operations For the period ended October 31, 2011 The Sound Mind Investing Fund The Sound Mind Investing Balanced Fund (c) Investment Income Dividend income $ $ Interest income Total Investment Income Expenses Investment Advisor fee (a) Administration expense (a) Transfer agent expense (a) Fund accounting expense (a) Registration expense Legal expense Custodian expense (a) Printing expense Auditing expense Miscellaneous expense Trustee expense Insurance expense - CCO expense Pricing expense Acquired Fund Expense - Overdraft expense 24f-2 expense Offering Expense - Total Expenses Advisor fees waived (a) - ) Other expense reductions (a) (b) ) ) Net Expenses Net Investment Income (Loss) ) Realized & Unrealized Gain (Loss) on Investments and Swap Agreements Long Term Capital Gain Dividends from investment companies Net realized gain (loss) on: Investment securities ) Swap contracts - Change in unrealized appreciation (depreciation) on investment securities ) Net realized and unrealized gain (loss) on investments and Swap contracts ) Net increase (decrease) in net assets resulting from operations $ $ ) (a) See Note 5 in the Notes to the Financial Statements. (b) Certain funds that the Funds invest in rebate back a portion of the distribution fee charged. (c) For the period December 30, 2010 (the date the fund commenced operations) through October 31, 2011. See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds Statements of Changes In Net Assets The Sound Mind Investing Fund Year Ended Year ended October 31, 2011 October 31, 2010 Increase (decrease) in Net Assets due to: Operations Net investment income (loss) $ $ ) Long term capital gain dividends from investment companies Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities ) Net increase (decrease) in net assets resulting from operations Distributions: From net investment income ) - Total distributions ) - Capital Share Transactions Proceeds from Fund shares sold Reinvestment of distributions - Assets acquired from Managed Volatility Fund Merger (b) - Amount paid for Fund shares redeemed ) ) Proceeds from redemption fees collected (a) Net increase in net assets resulting from capital share transactions ) Total Increase (Decrease) in Net Assets Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment income (loss) included in net assets at end of period $
